DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 8-11, 16, 21-23 and 34-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon (US 2007/0246783).
Regarding claim 1, Moon discloses, in at least figure 3 and related text, a semiconductor device, comprising:
a first semiconductor element (left transistor of 215/211, [41], [46], [51], figure) and a second semiconductor element (right transistor of 215/211/230, [41], [46], [51], figure) adjacent in a first direction (x direction, figure), each of the first semiconductor element and the second semiconductor element comprising:
a channel portion (211 wrapped by 233, [41], [43], [48]) on a substrate (200, [48]), the channel portion (211 wrapped by 233, [43], [48]) comprising a curved nano-sheet or nano-wire with a C-shaped section ([37], [41], figure);
source/drain portions (235/231, [41], [43]) that are at upper and lower ends of the channel portion (211 wrapped by 233, [41], [43], [48]) with respect to the substrate (200, [48]), respectively; and
a gate stack (237/233, [41]) surrounding a periphery of the channel portion (211 wrapped by 233, [41], [43], [48]),
wherein the channel portion (211 wrapped by 233, [41], [43], [48]) of the first semiconductor element (left transistor of 215/211, [41], [46], [51], figure) and the channel portion (211 wrapped by 233, [41], [43], [48]) of the second semiconductor element (right transistor of 215/211, [41], [46], [51], figure) are substantially coplanar (figure).
Regarding claim 2, Moon discloses the semiconductor device according to claim 1 as described above.
Moon further discloses, in at least figure 3 and related text, at least a part of the gate stack (237/233, [41]) of each of the first semiconductor element (left transistor of 215/211, [41], [46], [51], figure) and the second semiconductor element (right transistor of 215/211, [41], [46], [51], figure) adjacent to the corresponding channel portion (211 wrapped by 233, [41], [43], [48]) and the corresponding channel portion (211 wrapped by 233, [41], [43], [48]) are substantially coplanar (figure).
Regarding claim 5, Moon discloses the semiconductor device according to claim 1 as described above.
Moon further discloses, in at least figure 3 and related text, a size of the source/drain portion (235/231, [41], [43]) of each of the first semiconductor element (left transistor of 215/211, [41], [46], [51], figure) and the second semiconductor element (left transistor of 215/211, [41], [46], [51], figure) in a transverse direction with respect to the substrate (200, [48]) is larger than a size of the channel portion (211 wrapped by 233, [41], [43], [48]) in the transverse direction.
Regarding claim 8, Moon discloses the semiconductor device according to claim 1 as described above.
Moon further discloses, in at least figure 3 and related text, a first semiconductor layer (layer of 211a/211b for 235, [41], [67]) and a second semiconductor layer (layer of 215a/231, [42], [43], [67]) at upper and the lower ends of the channel portion (211 wrapped by 233, [41], [43], [48]) with respect to the substrate (200, [48]), respectively, 
wherein the source/drain portions (235/231, [67]) are provided in the first semiconductor layer (layer of 211a/211b for 235, [41], [67]) and the second semiconductor layer (layer of 215a/231, [42], [43], [67]), respectively.
Regarding claim 9, Moon discloses the semiconductor device according to claim 8 as described above.
Moon further discloses, in at least figure 3 and related text, the first semiconductor layer (layer of 211a/211b for 235, [41], [67]) of the first semiconductor element (left transistor of 215/211, [41], [46], [51], figure) and the first semiconductor layer (layer of 211a/211b for 235, [41], [67]) of the second semiconductor element (right transistor of 215/211, [41], [46], [51], figure) are substantially coplanar, and comprise the same material.
Regarding claim 10, Moon discloses the semiconductor device according to claim 8 as described above.
Moon further discloses, in at least figure 3 and related text, the second semiconductor layer (layer of 215a/231, [42], [43], [67]) of the first semiconductor element (left transistor of 215/211, [41], [46], [51], figure) and the second semiconductor layer (layer of 215a/231, [42], [43], [67]) of the second semiconductor element (right transistor of 215/211, [41], [46], [51], figure) are substantially coplanar, and comprise the same material.
Regarding claim 11, Moon discloses the semiconductor device according to claim 8 as described above.
Moon further discloses, in at least figure 3 and related text, the respective source/drain portions (235/231, [67]) of the first semiconductor element (left transistor of 215/211, [41], [46], [51], figure) and the second semiconductor element (right transistor of 215/211, [41], [46], [51], figure) are doped areas formed in portions of the respective first semiconductor layer (layer of 211a/211b for 235, [41], [67]) and the second semiconductor layer (layer of 215a/231, [42], [43], [67]) at one side of an opening of the C shape.
Regarding claim 16, Moon discloses the semiconductor device according to claim 8 as described above.
Moon further discloses, in at least figure 3 and related text, dielectric layers (237, [41]), the dielectric layers (237, [41]) are located at the upper end and the lower end of the channel portion (211 wrapped by 233, [41], [43], [48]) with respect to the substrate (200, [48]), respectively; and 
the dielectric layers (237, [41]) surround at least a part of the periphery of the first semiconductor layer (layer of 211a/211b for 235, [41], [67]) and at least a part of the periphery of the second semiconductor layer (layer of 215a/231, [42], [43], [67]), respectively, and 
wherein the dielectric layers (237, [41]) and the corresponding first semiconductor layer (layer of 211a/211b for 235, [41], [67]) are substantially coplanar, or the dielectric layers (237, [41]) and the corresponding second semiconductor layer (layer of 215a/231, [42], [43], [67]) are substantially coplanar.
Regarding claim 21, Moon discloses the semiconductor device according to claim 1 as described above.
Moon further discloses, in at least figure 3 and related text, the respective channel portions (211 wrapped by 233, [41], [43], [48]) of the first semiconductor element (left transistor of 215/211, [41], [46], [51], figure) and the second semiconductor element (right transistor of 215/211, [41], [46], [51], figure) comprise the same material.
Regarding claim 22, Moon discloses the semiconductor device according to claim 1 as described above.
Moon further discloses, in at least figure 3 and related text, the respective C shapes of the first semiconductor element (left transistor of 215/211, [41], [46], [51], figure) and the second semiconductor element (right transistor of 215/211, [41], [46], [51], figure) are opposite to each other.
Regarding claim 23, Moon discloses the semiconductor device according to claim 1 as described above.
Moon further discloses, in at least figure 3 and related text, the respective C shapes of the first semiconductor element (left transistor of 215/211, [41], [46], [51], figure) and the second semiconductor element (right transistor of 215/211, [41], [46], [51], figure) are symmetric to each other.
Regarding claim 34, Moon discloses the semiconductor device according to claim 1 as described above.
Moon further discloses, in at least figure 3 and related text, for at least one of the first semiconductor element (left transistor of 215/211, [41], [46], [51], figure) and the second semiconductor element (right transistor of 215/211, [41], [46], [51], figure), gate lengths of the gate stacks (237/233, [41]) on two opposite sides of the C-shaped curved nano-sheet or nano-wire are substantially equal to each other (figure).
Regarding claim 35, Moon discloses the semiconductor device according to claim 1 as described above.
The claimed limitation of “An electronic apparatus” has not patentable weight because it is interpreted as intended use.
Regarding claim 36, Moon discloses the electronic apparatus according to claim 35 as described above.
The claimed limitation of “at least one of smart phones, computers, tablet computers, wearable smart apparatuses, artificial intelligence apparatuses, or portable power supplies” has not patentable weight because it is interpreted as intended use.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Moon (US 2007/0246783) in view of Deligianni (US 2011/0012085).
Regarding claim 20, Moon discloses the semiconductor device according to claim 1 as described above.
Moon does not explicitly disclose the respective channel portions and the respective source/drain portions of the first semiconductor element and the second semiconductor element comprise a single crystal semiconductor material.
Deligianni teaches, in at least figure 2H and related text, the device comprising the respective channel portions (280 wrapped by 240, [56]) and the respective source/drain portions (280 wrapped by 230/230’, [56]) of the first semiconductor element (transistor of left 280, [56], figure) and the second semiconductor element (transistor of right 280, [56], figure) comprise a single crystal semiconductor material ([56]), for the purpose of improving the controllability and flexibility of nanowire based FETs ([18]).
Moon and Deligianni are analogous art because they both are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Moon with the specified features of Deligianni because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Moon to have the respective channel portions and the respective source/drain portions of the first semiconductor element and the second semiconductor element comprising a single crystal semiconductor material, as taught by Deligianni, for the purpose of improving the controllability and flexibility of nanowire based FETs ([18], Deligianni).
Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 3 that recite “respective curved nano-sheets or nano-wires of the first semiconductor element and the second semiconductor element have substantially uniform thicknesses” in combination with other elements of the base claims 1 and 3.
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 6 that recite “at two ends in a second direction intersecting the first direction” in combination with other elements of the base claims 1 and 6.
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1, 8, 11 and 12 that recite “the doping concentration interface is substantially in a vertical direction with respect to the substrate” in combination with other elements of the base claims 1, 8, 11 and 12.
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1, 8, 11 and 14 that recite “at least a part of a periphery of the gate stack extends along a corresponding periphery of the first semiconductor layer at an upper end of the channel portion” in combination with other elements of the base claims 1, 8, 11 and 14.
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1, 8, 16 and 17 that recite “at least a part of the periphery of the gate stack extends along the corresponding periphery of both of the first semiconductor layer and the dielectric layer at the upper end of the channel portion” in combination with other elements of the base claims 1, 8, 16 and 17.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1, 8, and 19 that recite “at least an upper portion of a periphery sidewall of the second semiconductor layer at the lower end of the channel portion is substantially aligned with a periphery sidewall of the first semiconductor layer at the upper end of the channel portion” in combination with other elements of the base claims 1, 8, and 19.
Claims 24-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 24 that recite “the first semiconductor element is a p-type element, and the second semiconductor element is an n-type element” in combination with other elements of the base claims 1 and 24.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/Primary Examiner, Art Unit 2811